Luke, J.
Defendant in execution was not in possession of the four bales of cotton levied on, at the time of the levy, and the plaintiff assumed the burden of proof. In its final analysis, the verdict *184finding the property subject to the fi. fa. rested solely upon the testimony of a witness that the defendant in execution told him that the cotton in question was hers. This declaration was made after the rendition of the judgment in the main case, shortly before the execution based thereon had been levied on the cotton claimed, and not in the hearing of either of the two claimants. This evidence was admitted without objection. The gist of the claimants’ evidence was that they were half-croppers of their mother, the defendant in execution, that there had been a final and complete division of the cotton raised by them between them and her, and that they owed her nothing for supplies.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.